Order, Supreme Court, Bronx *479County (Dianne Renwick, J.), entered November 1, 2002, which, in an action for personal injuries sustained in a collision between plaintiffs bicycle and defendant’s van, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Issues of fact exist as to whether, inter alia, defendant kept a proper lookout of the traffic conditions ahead of him, was traveling at a safe speed as he approached the intersection near where the accident occurred (Vehicle and Traffic Law § 1180 [e]), and otherwise operated his van with due care to avoid the collision that occurred as plaintiff crossed from the westbound side of the street to the eastbound side in which defendant was traveling (Vehicle and Traffic Law § 1146; see Romeo v DeGennaro, 255 AD2d 208 [1998]). Such issues are raised by, inter alia, defendant’s deposition testimony that he took no notice of the allegedly red intersection traffic light even though he was only 10 feet from the intersection, or of any vehicles alongside his left, but was aware of a vehicle only one foot behind him. Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.